Case 2:19-cv-08165-DSF-AFM Document 88 Filed 07/20/21 Page 1 of 1 Page ID #:934
                                                                            JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    VITALY ANAYKIN, et al.,               CV 19-8165 DSF (AFMx)
        Plaintiffs,

                     v.                   JUDGMENT

    NIKOLAY EVDOKIMOV, et al.,
        Defendants.



       The Court having granted a motion for default judgment,

       IT IS ORDERED AND ADJUDGED that Plaintiffs recover from
    Defendants Nikolay Evdokimov and Cryptonomics Capital damages of
    $5,715,527.97, $1,160,800.24 in prejudgment interest, costs of suit
    pursuant to a bill of costs filed in accordance with 28 U.S.C. § 1920, and
    postjudgment interest as otherwise allowed by law.



    Date: July 20, 2021                  ___________________________
                                         Dale S. Fischer
                                         United States District Judge
